Citation Nr: 0423969	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for PTSD.  Also 
in this decision the RO denied the veteran's claim for 
service connection for a right foot disability.  However, the 
RO resolved this latter issue in July 2003 when it granted 
service connection for residuals, chip fracture, right tarsal 
navicular.

The underlying issue of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim for 
service connection for PTSD; the appellant did not file a 
notice of disagreement to initiate an appeal from that 
determination. 

2.  Evidence associated with the claims file since the June 
1993 decision was not previously before agency decision 
makers, and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.




CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  Evidence received since the final June 1993 RO 
determination, in which the RO denied reopening the veteran's 
claim for service connection for PTSD, is new and material, 
and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).    

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.  

II.  Analysis

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

Here, the RO originally denied the veteran's claim for 
service connection for PTSD in January 1989.  The veteran did 
not perfect an appeal of that decision by filing a 
substantive appeal, and that decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  In a 
subsequent decision in June 1993, the RO denied reopening the 
veteran's claim for service connection for PTSD on the basis 
that no new and material evidence had been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The veteran was 
notified of that determination in June 1993, but did not 
appeal.  Thus, that decision is final and is the last final 
decision on record.  See Evans v. Brown, 9 Vet. App. 273 
(1996). 

It appears from the February 1996 decision on appeal that the 
RO effectively determined that new and material evidence had 
been received sufficient to reopen the veteran's claim for 
service connection for PTSD and then went on to deny the 
claim on the merits.  However, the Board is not bound by this 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the May 1995 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file at the time of the adverse final 
decision in June 1993 included service records showing that 
the veteran served on active duty in Vietnam, general 
allegations of combat stressors, a diagnosis of PTSD.

Evidence submitted to the RO since the June 1993 decision 
includes hearing testimony and statements regarding 
additional stressors, correspondence from the Director, 
Center for Unit Records Research (CRUR) (formally known as 
the Environmental Support Group (ESG)) regarding an attempt 
to verify the alleged stressors, and additional treatment for 
and diagnoses of PTSD, including VA psychiatric examinations 
reports.

The Board finds that the evidence submitted after the June 
1993 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  The Board further finds that the new 
evidence must be considered material in that it pertains to 
the essential elements for service connection for PTSD not 
previously considered, i.e., corroboration of inservice 
stressors and diagnoses of PTSD.  38 C.F.R. § 3.304(f).  The 
Board adds that, to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds 
that the criteria for reopening the claim for service 
connection for PTSD have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence has been 
received to reopen a claim for service connection for PTSD, 
the appeal is granted, subject to the actions set forth in 
the following remand section of this decision. 


REMAND

It appears that the RO's denial of the veteran's claim is 
partially based on a finding that he did not engage in combat 
with the enemy and that his claimed stressors have not 
otherwise been verified.  See generally 38 C.F.R. § 3.304(f).  

A review of the record shows that the veteran's private 
representative made three attempts to verify the veteran's 
stressors with the the U.S. Army Services Center for Research 
of Unit Records (USASCRUR) (formally known as the 
environmental support group (ESG)).  Unfortunately, it is not 
evident what stressors the veteran's representative submitted 
to the USASCRUR for verification other than his general 
allegation of exposure to combat and assertion that a fellow 
servicemen in the 25th Infantry Division whom he named had 
been killed in action.  In this regard, the USASCRUR was able 
to confirm the 1968 death of the servicemen as alleged by the 
veteran, but was unable to verify that the veteran himself 
had been attached to that unit.  However, the operation 
reports - lessons learned from a unit the veteran is known to 
have been attached to, the U.S. Army Marine Maintenance 
Activity Vietnam (USAMMAV) show that his unit was involved in 
combat service support operations and that a detachment of 
this unit (detachment #2) assumed General Support Maintence 
for the 25th Infantry Division.  Records also show that 
detachment #4 of the USAMMAV was exposed to mortar and small 
arms fire in July 1968.  

In view of the evidence outlined above, additional 
development is warranted.  Specifically, the veteran should 
be given another opportunity to provide more detailed 
information regarding his alleged stressors to include the 
precise date, place and description of stressful events.  For 
example, while hospitalized at a VA medical facility in July 
1994, the veteran admitted remorse at having killed eight 
children while in Vietnam.  He should provide additional 
details of this stressor as well as all other stressors.  In 
addition, the veteran reported receiving the Purple Heart, 
but the National Personnel Records Center was unable to 
confirm that he was awarded this decoration.  Consequently, 
the veteran should submit any evidence in his possession 
showing that he was awarded the Purple Heart.

The RO should then make a formal determination as to whether 
the veteran engaged in combat with the enemy and, if not, 
whether a claimed stressor has been verified.    

Finally, the claims file contains an August 1994 decision 
from the Social Security Administration (SSA) awarding the 
veteran disability benefits, but not the underlying medical 
records.  In view of the possible relevance that such records 
may have to this appeal, an attempt should be made to obtain 
the veteran's complete SSA record.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R.§ 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, 
including the need to furnish all 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should contact the veteran and 
ask him to provide:

     a) any information or documentation 
he may have regarding his receipt of a 
Purple Heart during his active duty 
service. 

     b)  specific information concerning 
the claimed in-service stressful events 
that led to his PTSD that he has outlined 
in various statements and testimony.  
Such information should include the dates 
and locations of the alleged events as 
well as the full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  

3.  Upon the submission of adequate 
detailed stressor information, the RO 
should contact CRUR and request specific 
verification.  If the veteran furnishes 
any information or documentation 
regarding receipt of a Purple Heart, the 
RO should take appropriate action to 
verify that award with the appropriate 
service department. 

4.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

5.  If, and only if, the RO determines 
either that the veteran engaged in combat 
with the enemy or that a claimed stressor 
has been verified, the RO should 
thereafter schedule the veteran for a VA 
PTSD examination by a psychiatrist.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be informed of the veteran's 
verified combat service or the verified 
stressor(s) as the case may be.  If the 
examiner renders a diagnosis of PTSD, he 
or she should then clearly indicate 
whether or not the PTSD is related either 
to the veteran's combat service or to any 
verified stressor(s).  

6.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



